United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Greenville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0572
Issued: October 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2018 appellant filed a timely appeal from an August 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right thumb injury
causally related to the accepted May 5, 2016 employment incident.
FACTUAL HISTORY
On July 9, 2016 appellant, then a 37-year-old correctional officer, filed a traumatic injury
claim (Form CA-1) alleging that, on May 5, 2016, he sustained a right thumb injury during a
training exercise at work when he fell forward with his hands under his body. He notified his
1

5 U.S.C. § 8101 et seq.

supervisor on the day of injury. On the reverse side of the claim form, appellant’s supervisor
reported that he was injured in the performance of duty.
In a June 14, 2016 medical report, Dr. Lisa Sasso, a Board-certified orthopedic surgeon,
reported that appellant presented for evaluation of the right thumb. She reported that the right
thumb injury occurred in the beginning of May when he fell while playing with his kids. Dr. Sasso
reviewed x-rays and diagnosed right thumb metacarpophalangeal (MP) joint ulnar collateral
ligament sprain, possible tear. She provided right thumb splint and recommended a magnetic
resonance imaging (MRI) scan for further assessment.
In a July 8, 2016 medical report, Dr. Patrick Stewart, a Board-certified hand surgeon,
related that appellant was first evaluated on June 14, 2016 for an injury he sustained in early May.
Appellant informed him that the injury occurred at work. An MRI scan of the right thumb
confirmed the diagnosis of right thumb ulnar collateral ligament tear at the MP joint. He reported
that appellant was eight weeks postinjury and recommended operative intervention to restore
function. Dr. Stewart noted that he would request approval for surgery and recommended he
continue with his splint over this interval.
In an October 18, 2016 report, Dr. Sasso noted that appellant was diagnosed with a
collateral ligament injury in May 2016, as confirmed by a right thumb MRI scan. Dr. Sasso noted
that appellant was awaiting authorization from OWCP for surgery.
By development letter dated July 13, 2014, OWCP informed appellant that the evidence of
record was insufficient to establish his traumatic injury claim. It advised appellant of the medical
and factual evidence needed to establish his claim. OWCP provided appellant a questionnaire for
his completion and afforded appellant 30 days to submit the necessary evidence.
On August 1, 2017 appellant responded to the development letter and submitted the
requested questionnaire. The questionnaire noted that there were conflicting statements as
appellant first reported on his CA-1 that the injury occurred during a work training exercise while
Dr. Sasso reported that he indicated that the injury occurred while he was playing with his kids.
Appellant responded by stating that he initially did not plan to report the injury through a workers’
compensation claim because he assumed it to be a minor injury. He named his supervisor and two
other coworkers as having witnessed his injury or with immediate knowledge of it. Appellant
reported that he did not file his Form CA-1 within 30 days of the alleged May 5, 2016 employment
incident because he assumed it was a simple sprain and thought it would heal without medical
treatment.
In support of his claim, appellant submitted a May 16, 2017 diagnostic report from Dr. P.C.
Shekar, a Board-certified radiologist, who reported that appellant shut his finger in a car door and
complained of third digit pain. An x-ray of the right third finger revealed mild soft tissue swelling
over the proximal interphalangeal (PIP) joint.
By decision dated August 18, 2017, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that his right thumb condition was causally related to the
accepted May 5, 2016 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish causal relationship between the diagnosed condition and the employment
event or incident or any attendant disability claimed, the employee must submit rationalized
medical opinion evidence supporting such causal relationship.6 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
The Board finds that appellant has not established that his right thumb condition is causally
related to the accepted May 5, 2016 employment incident.8

2

Supra note 1.

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

3

In support of his claim, appellant submitted medical reports dated June 14 to October 18,
2016 from Dr. Sasso and Dr. Stewart. The Board finds that the reports of these physicians are not
well rationalized and insufficient to establish appellant’s claim. Dr. Sasso and Dr. Stewart failed
to provide any details pertaining to the May 5, 2016 employment incident, only generally noting
that an injury occurred in early May. While the physicians provided a firm medical diagnosis of
right thumb ulnar collateral ligament tear at the MP joint, they failed to provide an opinion
regarding the cause of his condition. The Board has held that a physician must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to the diagnosed medical condition.9
Without explaining how physiologically the movements involved in the employment incident
caused or contributed to the diagnosed condition, the reports of Dr. Sasso and Dr. Stewart are of
limited probative value and insufficient to meet appellant’s burden of proof.10
Dr. Sasso’s June 14, 2016 report described a right thumb injury as having occurred in the
beginning of May when appellant fell while playing with his kids. Her medical report contradicts
appellant’s account of the alleged May 5, 2016 work-related injury as it suggests his right thumb
tear was caused by a nonoccupational injury.11 Neither Dr. Sasso nor Dr. Stewart ever described
the circumstances surrounding the May 5, 2016 work incident alleged to have caused his current
right thumb condition. Without any mention of the May 5, 2016 employment incident, any
findings made by the physician are insufficient to establish causal relationship.12
Dr. Shekar’s May 16, 2017 diagnostic report also calls into question the circumstances
surrounding appellant’s right thumb injury. The report provided x-ray findings for the right third
finger, noting that appellant complained of right third digit pain after shutting his finger in a car
door. It remains unclear if appellant also injured his right thumb during this nonindustrial incident
having also occurred in May. Given the above, the medical evidence of record fails to support that
appellant’s right thumb condition was causally related to the accepted May 5, 2016 employment
incident. Thus, appellant has failed to meet his burden of proof.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

John W. Montoya, 54 ECAB 306 (2003).

10
See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014); K.M.,
Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
11

C.f. S.A., Docket No. 10-1786 (issued May 4, 2011).

12

S.Y., Docket No. 11-1816 (issued March 16, 2012).

13
See generally P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued
September 19, 2012).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right thumb
injury causally related to the accepted May 5, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 18, 2017 is affirmed.
Issued: October 1, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

